DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1 and 3-20 have been elected by Applicant without traverse in the response filed 12/6/21.  Claim 2 has been withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamatsu et al. (US 5,080,318) (“Takamatsu”).  Takamatsu discloses a reconfigurable apparatus for seating a user, the reconfigurable apparatus comprising: a frame (fig. 1: 3); a seat (fig. 1: B) mounted on the frame and movable relative to the frame between: a) a first position in which the seat resides with no user sitting on the seat (fig. 1: solid lines), and b) a loaded position into which the seat moves from the first position as an incident of a user sitting on the seat (fig. 1: phantom lines); a back rest (fig. 1: C) component against which a user sitting on the seat can bear his/her back to produce a leaning force that changes an angular orientation of the back rest component relative to at least one of the seat and frame (the back rest is moved relative to the frame), the apparatus configured so that a first leaning force is required to be applied to the  by a sitting user, 
the second subassembly configured to be manually operable by a user to change the state of the second subassembly from the first state into a second state (Col. 3, lines 1-3) and further configured so that with a user sitting and thereby applying the first force to the seat the second subassembly in the second state causes the change in resistance to changing of the angular orientation of the back rest component from the starting position to be one of greater than or less than the predetermined amount.(Col 6, lines 6-13; i.e. the second subassembly may be adjusted manually and/or automatically).
	As concerns claim 3, Takamatsu discloses wherein the first and second subassemblies act between the back rest component and at least one of the frame and seat and share at least one component (fig. 1: 18).
	As concerns claim 4, Takamatsu discloses wherein the second subassembly is operable to change the state of the second subassembly through a user force input on an actuator (the second subassembly changes based on the force input through 23, 18, 7 and 29).
As concerns claim 9, Takamatsu discloses wherein the resistance to changing of the angular orientation of the back rest component from the starting position is produced by at least one component (fig. 1: 23), the at least one component having a part that is in turn movable against a resistance force to thereby allow the angular orientation of the back rest component to change from the starting orientation.
	As concerns claim 10, Takamatsu discloses wherein the part of the at least one component is movable against the resistance force by bending (fig. 1: 23 is a leaf spring which bends against its internal resistance force).
	As concerns claim 11, Takamatsu discloses wherein the part of the at least one component is movable against the resistance force by bending against a fulcrum (fig. 1: 18 is a fulcrum/roller against which the component moves to adjust the resistance force).
	As concerns claim 12, Takamatsu discloses wherein as an incident of changing the second subassembly from the first state into the second state a relationship between the at least one component and fulcrum is changed (movement of the roller/fulcrum 18 adjusts the resistance applied by 23).
	As concerns claim 13, Takamatsu discloses wherein as an incident of the user sitting on the seat and applying the first force, a relationship between the at least one component and fulcrum is changed (as is shown in fig. 1).
	As concerns claim 20, Takamatsu discloses wherein the at least one component is a leaf spring (fig. 1: 23 is a leaf spring).
	 
	
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu.  As concerns claims 6 and 7, Takamatsu does not expressly teach wherine the second subassembly is configured to be adjusted before or after a user is seated in the seat.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to try a second subassembly adjustable at either time or both in order to provide the desired comfort and/or ease of adjustment. 
As concerns claims 15-17 and 19, Takamatsu does not expressly teach the means of manual actuation for adjustment of the second subassembly.  However, knobs, levers and manually translated components (i.e. switches or the like) on an outer portion or peripheral edge of the seat are considered old and well known in the art as actuators used for adjustment of elements on chairs.  It would have been obvious to a person having ordinary skill in the art, at . 

Allowable Subject Matter
Claims 5, 8, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Takamatsu fails to teach wherein the second subassembly is operable through a drive in response to a user input, a first component on the adjusting assembly, which is guided in movement in a path, and is caused to be moved along the path a first distance and in a first direction, and as an incident of the second subassembly thereafter being changed from the first state into the second state the first component is caused to one of: a) move further along the first path in the first direction; and b) move along the first path in a direction opposite to the first direction, or wherein the at least one component has a portion fixed in relationship to one of the frame and seat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636